DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted Prior Art (figure 6 of the instant application) in view of JP2009023822A (English version, machine translation, cited by applicant).
Regarding claim 1, the admitted prior art teaches a paper sheet storage apparatus (fig. 6, see below) comprising: a placement mount (210) on which paper sheets (B) are placed; a leading-edge position restriction guide (220) that restricts a position of a leading edge portion of a paper sheet (B) in an entering direction in which the paper sheet advance when being transported onto the placement mount; a sensor (230) that detects presence/absence of an accumulation space for paper sheets that is located above the placement mount; and a transportation roller (TR) that draws out the paper accumulated in the accumulation space, wherein the sensor detects the present/absence of the accumulation space by using detection light (L) emitted to a space between a first position (P1) that is located on an opposite side of the leading-edge position restriction guide from the paper sheets on the placement mount and a second position (P2) that is located on an opposite side of the paper sheets on the placement mount from the leading-edge position restriction guide; an upper edge (UE) of the accumulation space is a lower edge (LE) of the transportation roller ([0020]-[0026] of the instant application).
The admitted prior art fails to teach the second position is below the first position; the first position is located above the accumulation space, the detection light is emitted to travel above the accumulation space from a leading edge side of the paper sheet on the placement mount, and the sensor detects that the leading-edge of the portion of the paper reaches a position above the upper edge of the accumulation space as claimed.
However, JP2009023822A teaches a paper sheet handling apparatus (fig. 4a, see below); comprising sensor (44, [0031]) detects the presence/absence of the accumulation space by using detection light emitted to a space between a first position (position above the upper edge of the accumulation space) and a second position (position at the lower edge of the accumulation space) below the first position; the first position is located above the accumulation space (position above the accumulation space); the detection light is emitted to travel above the accumulation space from a leading edge side of the paper sheet on the placement mount (42, [0029] and [0030]), and the sensor (44) detects that the leading-edge of the portion of the paper reaches a position above the upper edge of the accumulation space ([0035] and [0036]).
In view of JP2009023822A’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the admitted prior art by incorporating the teaching as taught by JP2009023822A since it is just a matter of design option to effectively reposition the sensor so as to better detect accumulation space based on the upper end of paper sheet in the safe.  Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
Regarding claim 4, the admitted prior art teaches a paper sheet handling apparatus (fig. 6, see below) comprising: a transportation path (240) for transporting a paper sheet (B); and a paper sheet storage apparatus (201) that stores the paper sheet transported on the transportation path, wherein the paper sheet storage apparatus includes a placement mount (210) on which paper sheets (B) are placed; a leading-edge position restriction guide (220) that restricts a position of a leading edge portion of a paper sheet in an entering direction in which the paper sheet advance when being transported onto the placement mount; a sensor (230) that detects presence/absence of an accumulation space for paper sheets that is located above the placement mount; a transportation roller (TR) that draws out the paper accumulated in the accumulation space, the sensor detects the present/absence of the accumulation space by using detection light (L) emitted to a space between a first position (P1) that is located on an opposite side of the leading-edge position restriction guide from the paper sheets on the placement mount and a second position (P2) that is located on an opposite side of the paper sheets on the placement mount from the leading-edge position restriction guide, an upper edge (UE) of the accumulation space is a lower edge (LE) of the transportation roller ([0020]-[0026] of the instant application).
The admitted prior art fails to teach the second position is below the first position; the first position is located above the accumulation space, the detection light is emitted to travel above the accumulation space from a leading edge side of the paper sheet on the placement mount, and the sensor detects that the leading-edge of the portion of the paper reaches a position above the upper edge of the accumulation space as claimed.
However, JP2009023822A teaches a paper sheet handling apparatus (fig. 4a, see below); comprising sensor (44, [0031]) detects the presence/absence of the accumulation space by using detection light emitted to a space between a first position (P1) and a second position (P2) below the first position; the first position is located above the accumulation space (S); the detection light (L) is emitted to travel above the accumulation space from a leading edge side of the paper sheet on the placement mount (42, [0029] and [0030]) , and the sensor (44) detects that the leading-edge of the portion of the paper reaches a position above the upper edge of the accumulation space ([0035] and [0036]).
In view of JP2009023822A’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the admitted prior art by incorporating the teaching as taught by JP2009023822A since it is just a matter of design option to effectively reposition the sensor so as to better detect accumulation space based on the upper end of paper sheet in the safe.  Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).

    PNG
    media_image1.png
    654
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    985
    837
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon-Thurs: 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/           Primary Examiner, Art Unit 2876